DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim language requiring “the toe guard extending around the outer side of the whole bead portion” is not supported by the original disclosure because the specification fails to explicitly or implicitly disclose that the toe guard extends around the outer side of the whole bead portion, wherein the bead portion includes the bead core, first bead filler, first carcass, second carcass, second bead filler, first chafer, second chafer, and flipper, and because the figures do not depict such an extension of the toe guard. The toe guard does not extend around the outer side of the first chafer (Fig. 2: 50), second bead filler (Fig. 2: 40), or second carcass (Fig. 2: 32). Claims 2-3 are dependent upon claim 1. 

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim language requiring “the toe guard extending around the outer side of the whole bead portion” is not supported by the original disclosure because the specification fails to explicitly or implicitly disclose that the toe guard extends around the outer side of the whole bead portion, wherein the bead portion includes the bead core, first bead filler, first carcass, second carcass, second bead filler, first chafer, second chafer, and flipper, and because the figures do not depict such an extension of the toe guard. The toe guard does not extend around the outer side of the first chafer (Fig. 2: 50), second bead filler (Fig. 2: 40), or second carcass (Fig. 2: 32). Claims 8-10 are dependent upon claim 6. 

Claims 1-3, 6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear how the toe guard extends around the outer side of the whole bead portion, which includes the first carcass and second carcass, and also extends between the first carcass and second carcass. Similarly, it is unclear how the toe guard can also extend around the outer side of the whole bead portion, which includes the second bead filler and first chafer, when the second bead filler and first chafer are claimed to be axially outward of the toe guard. Moreover, it is unclear what outer side is being referred to. Is it the axially outer side, the radially inner side, or both axially outer sides and the radially inner side together? And what constitutes the boundaries of the “whole” bead portion? For the purposes of examination, the examiner assumes that the toe guard extends around any whole outer side portion of the bead portion. 
Claims 2-3 are indefinite by dependence on claim 1. 

Regarding claim 6, it is unclear how the toe guard extends around the outer side of the whole bead portion, which includes the first carcass and second carcass, and also extends between the first carcass and second carcass. Similarly, it is unclear how the toe guard can also extend around the outer side of the whole bead portion, which includes the second bead filler and first chafer, when the second bead filler and first chafer are claimed to be axially outward of the toe guard. Moreover, it is unclear what outer side is being referred to. Is it the axially outer side, the radially inner side, or both axially outer sides and the radially inner side together? And what constitutes the boundaries of the “whole” bead portion? For the purposes of examination, the examiner assumes that the toe guard extends around any whole outer side portion of the bead portion.
Regarding claim 6, upon further review, it is unclear how the toe guard extends between the first carcass and the second carcass while also terminating a radially innermost end of the second carcass between the first carcass and the toe guard. If the toe guard is provided between the first carcass and the second carcass, it is then unclear how the second carcass has an end that terminates between the first carcass and the toe guard. The examiner requests further clarification from Applicant. 
Claims 8-10 are indefinite by dependence on claim 6. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US 2013/0133806) (of record), Hamzeh et al. (US 2010/0065184) (of record), and Brown et al. (US 6,740,280) (of record).

Regarding claims 1-2, Amano discloses a bead portion of a tire comprising: a bead core (Fig. 2: 10) ([0030]); a first bead filler (Fig. 2: 20) arranged at a radially outer side of the bead core (Fig. 2: 10) ([0031]); a first carcass (Fig. 2: 30) extending around the bead core (Fig. 2: 10) and the first bead filler (Fig. 2: 20) ([0032]), the first carcass (Fig. 2: 30) extending radially inward adjacent an axially inner side of the bead core (Fig. 2: 10), extending axially outward adjacent a radially inner side of the bead core (Fig. 2: 10), and extending radially outward adjacent an axially outer side of the bead core (Fig. 2: 10); a second carcass (Fig. 2: 32) extending radially inward and adjacent the first carcass (Fig. 2: 30) ([0033]); a second bead filler (Fig. 2: 40) disposed axially adjacent the second carcass (Fig. 2: 32) ([0034]); a first chafer (Fig. 2: 50) disposed at an axially outer side of the second bead filler (Fig. 2: 40) ([0035]); a second chafer (See annotated Fig. 2 below) extended about a radially inner end of the first carcass (Fig. 2: 30); and a flipper (Fig. 2: 70) extending radially inward from a position axially adjacent an axially outer side of the first bead filler (Fig. 2: 20) ([0037]), the flipper (Fig. 2: 70) extending axially inward adjacent a radially inner side of the bead core (Fig. 2: 10), and the flipper (Fig. 2: 70) extending radially outward to a position axially adjacent a first part of the first carcass (Fig. 2: 30), a second different part of the first carcass (Fig. 2: 30), and the second carcass (Fig. 2: 32).

    PNG
    media_image1.png
    659
    429
    media_image1.png
    Greyscale

Amano further discloses a toe guard (Fig. 2: 80) extending between the first carcass (Fig. 2: 30) and the second carcass (Fig 2: 32) ([0038]), wherein the toe guard (Fig. 2: 80) extends around the outer side of the bead portion (Fig. 2: 5; see also Applicant’s Fig. 2 illustrating the same extent of the toe guard around the bead portion). Because Amano discloses a figure including the toe guard (Fig. 2: 80) that is positioned the same as Applicant’s toe guard (Applicant’s Fig. 2: 91) in the original disclosure, the toe guard of Amano is considered to meet the claim limitation. Moreover, it is consistent with the fundamentals of tire construction to provide tire components, such as toe guards, flippers, bead fillers, carcasses, etc. circumferentially around the tire (i.e. circumferentially deployed) given the toroidal construction of a tire. However, Amano does not expressly recite the material of the toe guard. 
Furthermore, a toe guard is generally known to be defined in the tire art as a “circumferentially deployed elastomeric rim-contacting portion” ([0055]), as defined by Hamzeh. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Amano in order to provide the toe guard as a circumferentially deployed elastomeric rim-contacting portion as it is generally known to be defined in the tire art, as taught by Hamzeh. 
However, Amano does not expressly recite that the flipper extends radially outward to a position axially adjacent a radially outermost end of the first bead filler, nor that the flipper extends radially outward beyond the radially outermost end of the first bead filler.
Brown teaches providing a tire with a flipper (Fig. 5: 540) that extends radially outward to a position axially adjacent a radially outermost end of the first bead filler and that extends radially outward beyond the radially outermost end of the first bead filler. Brown teaches various examples, and in particular teaches one preferable example wherein the flipper (Fig. 5: 540) can extend up (either totally or partially) one side or both sides of the apex (Fig. 5: 538), and even beyond the apex (Col. 11 lines 66-67; Col. 12 lines 1-7). In other words, Brown teaches that the two configurations may be interchangeable for the same purpose. Case law holds that it is prima facie obvious to substitute equivalents known for the same purpose. See MPEP 2144.06. Brown further teaches that preheating the thermoplastic layer (Fig. 5: 540) to the deflection temperature before the remainder of the tire reaches the curing temperature increases the ability for the carcass ply to adjust itself in the bead area as the remainder of the rubber begins to cure and then "lock up" (Col. 12 lines 17-22). That is, the thermoplastic layer (Fig. 5: 540) allows the ply (Fig. 5: 518) to slip around or move with respect to the bead when the bead section is hot so that the cords are more likely to maintain a uniform tension so that the finished tire will more likely have dimensional and dynamic uniformity (Col. 12 lines 22-27). Moreover, if the carcass ply is of the special thermoplastic material, the cords remain unrestricted and free to adjust themselves even after the surrounding rubber locks up (Col. 12 lines 27-30). Then, the cords are more likely to maintain a uniform tension so that the finished tire will more likely have dimensional and dynamic uniformity than a prior art tire and less likely to require a uniformity correction (Col. 12 lines 30-34). While Amano teaches that the flipper can extend partially up the apex, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Amano in order to provide that the flipper extends radially outward to a position axially adjacent a radially outermost end of the first bead filler and extends radially outward beyond the radially outermost end of the first bead filler as is generally known in the tire flipper art to be preferable, as well as interchangeable with a configuration such as Amano, as well as for the various advantages discussed above (i.e. maintaining a uniform tension in the carcass cords so that the finished tire will more likely have dimensional and dynamic uniformity than a prior art tire and less likely to require a uniformity correction), as taught by Brown. 

Regarding claim 3, Amano further discloses that the second bead filler (Fig. 2: 40) extends axially between the second carcass (Fig. 2: 32) and the first chafer (Fig. 2: 50).

Claims 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US 2013/0133806) (of record), Hamzeh et al. (US 2010/0065184) (of record), Brown et al. (US 6,740,280) (of record), and Funk-Friedek et al. (DE 102015211889, see machine translation) (of record). 

Regarding claims 6 and 8, Amano discloses a bead portion of a tire, and therefore a method for stiffening the bead portion of the tire, comprising: arranging a first bead filler (Fig. 2: 20) at a radially outer side of a bead core (Fig. 2: 10) ([0031]); extending a first carcass (Fig. 2: 30) around the bead core (Fig. 2: 10) and the first bead filler (Fig. 2: 20) ([0032]); extending the first carcass (Fig. 2: 30) radially inward adjacent an axially inner side of the bead core (Fig. 2: 10); extending the first carcass (Fig. 2: 30) axially outward adjacent a radially inner side of the bead core (Fig. 2: 10); extending the first carcass (Fig. 2: 30) radially outward adjacent an axially outer side of the bead core (Fig. 2: 10); extending a second carcass (Fig. 2: 32) radially inward and adjacent the first carcass (Fig. 2: 30) ([0033]); arranging a second bead filler (Fig. 2: 40) axially adjacent the second carcass (Fig. 2: 32) ([0034]); arranging a first chafer (Fig. 2: 50) at an axially outer side of the second bead filler (Fig. 2: 40) ([0035]); extending a second chafer (See annotated Fig. 2 below) about a radially inner end of the first carcass (Fig. 2: 30); extending a flipper (Fig. 2: 70) radially inward from a position axially adjacent an axially outer side of the first bead filler (Fig. 2: 20) ([0037]); extending the flipper (Fig. 2: 70) axially inward adjacent a radially inner side of the bead core (Fig. 2: 10); extending the flipper (Fig. 2: 70) radially outward to a position axially adjacent a first part of the first carcass (Fig. 2: 30), a second different part of the first carcass (Fig. 2: 30), and the second carcass (Fig. 2: 32).

    PNG
    media_image1.png
    659
    429
    media_image1.png
    Greyscale

Amano further discloses a toe guard (Fig. 2: 80) extending between the first carcass (Fig. 2: 30) and the second carcass (Fig 2: 32) ([0038]), wherein the toe guard (Fig. 2: 80) extends around the outer side of the bead portion (Fig. 2: 5; see also Applicant’s Fig. 2 illustrating the same extent of the toe guard around the bead portion). Because Amano discloses a figure including the toe guard (Fig. 2: 80) that is positioned the same as Applicant’s toe guard (Applicant’s Fig. 2: 91) in the original disclosure, the toe guard of Amano is considered to meet the claim limitation. Moreover, it is consistent with the fundamentals of tire construction to provide tire components, such as toe guards, flippers, bead fillers, carcasses, etc. circumferentially around the tire (i.e. circumferentially deployed) given the toroidal construction of a tire. However, Amano does not expressly recite the material of the toe guard. 
Furthermore, a toe guard is generally known to be defined in the tire art as a “circumferentially deployed elastomeric rim-contacting portion” ([0055]), as defined by Hamzeh. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Amano in order to provide the toe guard as a circumferentially deployed elastomeric rim-contacting portion as it is generally known to be defined in the tire art, as taught by Hamzeh. 
However, Amano does not expressly recite extending the flipper radially outward to a position axially adjacent a radially outermost end of the first bead filler, nor extending the flipper radially outward beyond the radially outermost end of the first bead filler.
Brown teaches providing a tire with a flipper (Fig. 5: 540) that extends radially outward to a position axially adjacent a radially outermost end of the first bead filler and that extends radially outward beyond the radially outermost end of the first bead filler. Brown teaches various examples, and in particular teaches one preferable example wherein the flipper (Fig. 5: 540) can extend up (either totally or partially) one side or both sides of the apex (Fig. 5: 538), and even beyond the apex (Col. 11 lines 66-67; Col. 12 lines 1-7). In other words, Brown teaches that the two configurations may be interchangeable for the same purpose. Case law holds that it is prima facie obvious to substitute equivalents known for the same purpose. See MPEP 2144.06. While Amano teaches that the flipper can extend partially up the apex, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Amano in order to provide that the flipper extends radially outward to a position axially adjacent a radially outermost end of the first bead filler and extends radially outward beyond the radially outermost end of the first bead filler as is generally known in the tire flipper art to be preferable, as well as interchangeable with a configuration such as Amano, as taught by Brown. 
Amano also does not expressly recite terminating a radially innermost end of the second carcass axially between the first carcass and the toe guard.
Funk-Friedek teaches providing a tire bead portion with a flap (i.e. toe guard) (Figs. 4-5: 11) that covers the entire radially outer end of the bead portion, which includes surrounding the bead (Figs. 4-5: 8) with the bead core (Figs. 4-5: 9) and the carcass and its turn-up (Figs. 4-5: 3, 4) ([0028], [0033]-[0034]). The toe guard may either be guided between the carcass and the bead (Figs. 1-3), similar to Amano, or it may be axially outside around the bead (Figs. 4-5) ([0028]). In other words, Funk-Friedek teaches that the two configurations may be interchangeable for the same purpose. Case law holds that it is prima facie obvious to substitute equivalents known for the same purpose. See MPEP 2144.06. Funk-Friedek further teaches that the toe guard is intended to improve the durability of the tire and reduce the rolling resistance of the tire ([0005]). Moreover, the toe guard of Funk-Friedek advantageously prevents a drop in the tire pressure ([0023]). It also improves the robustness of the pneumatic vehicle tire against possible assembly damage ([0024]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Amano in order to provide the toe guard around the outer side of the whole bead portion, which will necessarily provide terminating a radially innermost end of the second carcass axially between the first carcass and a toe guard since the toe guard must then radially and axially surround all components within the bead portion, so as to improve the durability of the tire and reduce the rolling resistance of the tire, advantageously prevent a drop in the tire pressure, and improve the robustness of the pneumatic vehicle tire against possible assembly damage, as taught by Funk-Friedek.

Regarding claim 9, Amano further discloses extending the second bead filler (Fig. 2: 40) axially between the second carcass (Fig. 2: 32) and the first chafer (Fig. 2: 50).

Regarding claim 10, Amano further discloses extending the toe guard (Fig. 2: 80) between the first chafer (Fig. 2: 50) and the second chafer (See annotated Fig. 2 above in claim 6). 

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. 
On page 5 of the Remarks, Applicant argues that “[t]he prior art does not disclose or suggest a bead portion or method with [the toe guard extending around the bead outer side of the whole bead portion]” and cites Figure 2 of the original disclosure. The examiner respectfully disagrees and refers to the detailed rejection above. Moreover, the examiner notes that the extension and positioning of the toe guard in the bead portion of Amano (Fig. 2: 80) is the same as that of the claimed invention (Applicant’s Fig. 2: 91). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749